450 So. 2d 269 (1984)
John BONHAM and Gerald Coucoulas, Appellants,
v.
The STATE of Florida, Appellee.
No. 82-2432.
District Court of Appeal of Florida, Third District.
May 1, 1984.
Rehearing Denied June 5, 1984.
Bennett H. Brummer, Public Defender and Blackwell, Walker, Gray, Powers, Flick & Hoehl, Miami, and Diane H. Tutt, Sp. Asst. Public Defender, Kurt Marmar, Coral Gables, for appellants.
Jim Smith, Atty. Gen. and Penny H. Brill and Carolyn M. Snurkowski, Asst. Attys. Gen., for appellee.
Before SCHWARTZ, C.J., and NESBITT and DANIEL S. PEARSON, JJ.
PER CURIAM.
The defendants' failure to object at trial to the admission of certain evidence which they had unsuccessfully moved to suppress before trial waives their right to claim on appeal that the evidence was erroneously admitted. Fraterrigo v. State, 151 Fla. 634, 10 So. 2d 361 (1942); Robertson v. State, 94 Fla. 770, 114 So. 534 (1927); Rodriguez v. State, 433 So. 2d 1273 (Fla. 3d DCA 1983), and cases collected therein; Jones v. State, 360 So. 2d 1293 (Fla. 3d DCA 1978). We find no merit in, and certainly no support for, the defendants' contention that an exception to this well-settled rule exists where the pretrial motion to suppress is heard and decided immediately before the commencement of trial.
Affirmed.